DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schloesser et al. (US 20210289707 A1) in view of Wu et al. (US 20190150357 A1).
Regarding Claim 1, Schloesser teaches a method for operating a detasseler machine ([0075] “The detasseler…senses may aspects of the field, the individual plants and the operations performed”), the detasseler machine including a plurality of actuators for controllably adjusting each of a plurality of machine operating parameters ([0075] “The detasseler…senses may aspects of the field, the individual plants and the operations performed…a processor….collects data and information from multiple sensors, inputs and monitors…controls the detasseler…and stores, analyzes, displays and/or transmits the information to a control center (1020) in real time…controls many basic functions…of the detasseler…includes automatic modes or manual operation…make adjustments to the detasseler…during the detasseling operations to optimize the remaining operations”), the method comprising: generating control signals to one or more actuators of the plurality of actuators ([0075] “a processor…collects data and information from multiple sensors, inputs and monitors. The processor controls the detasseler…and stores, analyzes, displays and/or transmits the information to a control center…in real time. The processor controls many basic functions…of the detasseler…includes automatic modes or manual operation”), wherein the control signals are configured to operate the detasseler machine according to the determined set of machine operating parameters ([0075] “The processor controls the detasseler…and stores, analyzes, displays and/or transmits the information to a control center…in real time. The processor controls many basic functions…of the detasseler…includes automatic modes or manual operation”).  

Schloesser does not teach capturing front-facing image data by a front-facing camera positioned on the detasseler machine with a field of view in front of the detasseler machine as the detasseler machine operates in a crop field; periodically determining a set of machine operating parameters for the detasseling machine corresponding to a set of crop parameters indicated by the front-facing image data.  However, Wu teaches these limitations.

Wu teaches capturing front-facing image data by a front-facing camera positioned on the detasseler machine with a field of view in front of the detasseler machine as the detasseler machine operates in a crop field ([0046] “individual intelligent image units…(e.g. camera or smartphone-type electronics)…image system…mounted on an agricultural machine or vehicle…include an image sensing element that is both forward looking and rearward looking in a single unit (to obtain both front and rear views, or selectable views with different magnification or resolution)”, [0093] “Forward…is in the direction of travel and encompass…degrees of view”); periodically determining a set of machine operating parameters for the detasseling machine corresponding to a set of crop parameters indicated by the front-facing image data ([0189] “The inputs to the neural network include image patterns from the images taken by the image sensor units”, [0191] “pairs of input images and desired output action can be used to train a neural network. Input images include the plants and the fields, and the desired output action”, [0133] “Periodically, as the ears of corn pass through the gathering point…the image sensor units…capture their image”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Schloesser to include capturing front-facing image data by a front-facing camera positioned on the detasseler machine with a field of view in front of the detasseler machine as the detasseler machine operates in a crop field; periodically determining a set of machine operating parameters for the detasseling machine corresponding to a set of crop parameters indicated by the front-facing image data as taught by Wu in order to monitor “environmental conditions…e.g. forward  looking image sensor (e.g. camera) units to monitor obstacles, hilly terrain, water patches, residue“ (Wu, [0065]).
Regarding Claim 2, Schloesser teaches the method of claim 1. Schloesser does not teach wherein periodically determining the set of machine operating parameters includes applying an artificial neural network configured to generate as output the set of machine operating parameters corresponding to the front-facing image data.  However, Wu teaches this limitation ([0189] “The inputs to the neural network include image patterns from the images taken by the image sensor units”, [0191] “pairs of input images and desired output action can be used to train a neural network. Input images include the plants and the fields, and the desired output action”, [0133] “Periodically, as the ears of corn pass through the gathering point…the image sensor units…capture their image”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Schloesser to include periodically determining the set of machine operating parameters includes applying an artificial neural network configured to generate as output the set of machine operating parameters corresponding to the front-facing image data as taught by Wu so that “for harvesting, pairs of input images and desired output action can be used to train a neural network“ (Wu, [0191]).
Regarding Claim 3, Schloesser teaches the method of claim 2.  Schloesser does not teach further comprising: applying image processing to determine numeric values for each crop parameter of the set of crop parameters based on the captured front-facing image data; and providing the numeric values for the set of crop parameters as input to the artificial neural network.  However, Wu teaches these limitations.

Wu teaches applying image processing to determine numeric values for each crop parameter of the set of crop parameters based on the captured front-facing image data ([0133]  “yield analysis…based on counting the number of products (e.g. ears of corn (per stalk)), and estimate of size of each product (e.g. short, thin corn ear versus long and fat…Image sensor units…are mounted on the top bar…of the back plate of the header…spread out so that there is a sensor unit…above each gathering point”); and providing the numeric values for the set of crop parameters as input to the artificial neural network ([0189] “The inputs to the neural network include image patterns from the images taken by the image sensor units”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Schloesser to include applying image processing to determine numeric values for each crop parameter of the set of crop parameters based on the captured front-facing image data; and providing the numeric values for the set of crop parameters as input to the artificial neural network as taught by Wu so that “for harvesting, pairs of input images and desired output action can be used to train a neural network“ (Wu, [0191]).

Regarding 4, Schloesser teaches the method of claim 2.  Schloesser does not teach wherein applying the artificial neural network includes providing at least one front-facing camera image captured by the front-facing camera as input to the artificial neural network.  However, Wu teaches this limitation ([0189] “The inputs to the neural network include image patterns from the images taken by the image sensor units”, [0046] “individual intelligent image units…e.g. camera or smartphone-type electronics…image system…mounted on an agricultural machine or vehicle…include an image sensing element that is both forward looking and rearward looking in a single unit…to obtain both front and rear views”, [0093] “Forward…is in the direction of travel and encompass 180 degrees of view”).  However, Wu teaches this limitation
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Schloesser to include applying the artificial neural network includes providing at least one front-facing camera image captured by the front-facing camera as input to the artificial neural network as taught by Wu so that “for harvesting, pairs of input images and desired output action can be used to train a neural network“ (Wu, [0191]).
Regarding Claim 6, Schloesser teaches the method of claim 1, wherein generating the control signals to operate the detasseler machine according to the determined set of machine operating parameters ([0075] “The processor controls the detasseler…and stores, analyzes, displays and/or transmits the information to a control center…in real time. The processor controls many basic functions…of the detasseler…includes automatic modes or manual operation”) adjusting at least one selected from a group consisting of a speed of a set of puller wheels of the detasseler machine and a height of a puller head of the detasseler machine ([0059] “The detasseling head…includes both the support linkage…and the toolbar…The toolbar support linkage…provides for adjusting the height of the entire toolbar…and includes sensors detecting the position of the head…for more precise and more efficient detasseling”).  
Regarding Claim 8, Schloesser teaches a system for automatically adjusting operation of a detasseler machine ([0078] “a system…that provides for complete mechanized automatic detasseling”), the system comprising: generate and transmit control signals to one or more actuators of a plurality of actuators of the detasseler machine ([0075] “a processor…collects data and information from multiple sensors, inputs and monitors. The processor controls the detasseler…and stores, analyzes, displays and/or transmits the information to a control center…in real time. The processor controls many basic functions…of the detasseler…includes automatic modes or manual operation”, wherein the control signals are configured to operate the detasseler machine according to the determined set of machine operating parameters ([0075] “The processor controls the detasseler…and stores, analyzes, displays and/or transmits the information to a control center…in real time. The processor controls many basic functions…of the detasseler…includes automatic modes or manual operation”).  

Schloesser does not teach a front-facing camera positionable on the detasseler machine with a field of view in front of the detasseler machine; and an electronic controller configured to receive front-facing image data from the front-facing camera as the detasseler machine operates in a crop field, periodically determine a set of machine operating parameters for the detasseler machine corresponding to a set of crop parameters indicated by the front-facing image data. However, Wu teaches these limitations.

Wu teaches a front-facing camera positionable on the detasseler machine with a field of view in front of the detasseler machine ([0046] “individual intelligent image units…(e.g. camera or smartphone-type electronics)…image system…mounted on an agricultural machine or vehicle…include an image sensing element that is both forward looking and rearward looking in a single unit (to obtain both front and rear views, or selectable views with different magnification or resolution)”, [0093] “Forward…is in the direction of travel and encompass…degrees of view”); and an electronic controller configured to receive front-facing image data from the front-facing camera as the detasseler machine operates in a crop field ([0189] “The inputs to the neural network include image patterns from the images taken by the image sensor units”, [0133] “Periodically, as the ears of corn pass through the gathering point…the image sensor units…capture their image), periodically determine a set of machine operating parameters for the detasseler machine corresponding to a set of crop parameters indicated by the front-facing image data ([0189] “The inputs to the neural network include image patterns from the images taken by the image sensor units”, [0191] “pairs of input images and desired output action can be used to train a neural network. Input images include the plants and the fields, and the desired output action”, [0133] “Periodically, as the ears of corn pass through the gathering point…the image sensor units…capture their image”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Schloesser to include a front-facing camera positionable on the detasseler machine with a field of view in front of the detasseler machine; and an electronic controller configured to receive front-facing image data from the front-facing camera as the detasseler machine operates in a crop field, periodically determine a set of machine operating parameters for the detasseler machine corresponding to a set of crop parameters indicated by the front-facing image data as taught by Wu in order to monitor “environmental conditions…e.g. forward  looking image sensor (e.g. camera) units to monitor obstacles, hilly terrain, water patches, residue“ (Wu, [0065]).
Regarding Claim 9, Schloesser teaches the system of claim 8.  Schloesser does not teach wherein the electronic controller is configured to periodically determine the set of machine operating parameters by applying an artificial neural network configured to generate as output the set of machine operating parameters corresponding to the front-facing image data.  However, Wu teaches this limitation ([0189] “The inputs to the neural network include image patterns from the images taken by the image sensor units”, [0191] “pairs of input images and desired output action can be used to train a neural network. Input images include the plants and the fields, and the desired output action”, [0133] “Periodically, as the ears of corn pass through the gathering point…the image sensor units…capture their image”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Schloesser to include the electronic controller is configured to periodically determine the set of machine operating parameters by applying an artificial neural network configured to generate as output the set of machine operating parameters corresponding to the front-facing image data as taught by Wu so that “for harvesting, pairs of input images and desired output action can be used to train a neural network“ (Wu, [0191]).
Regarding Claim 10, Schloesser teaches the system of claim 9.  Schloesser does not teach wherein the electronic controller is further configured to: apply image processing to determine numeric values for each crop parameter of the set of crop parameters based on the captured front-facing image data, and provide the numeric values for the set of crop parameters as input to the artificial neural network.  However, Wu teaches these limitations.

Wu teaches apply image processing to determine numeric values for each crop parameter of the set of crop parameters based on the captured front-facing image data ([0133]  “yield analysis…based on counting the number of products (e.g. ears of corn (per stalk)), and estimate of size of each product (e.g. short, thin corn ear versus long and fat…Image sensor units…are mounted on the top bar…of the back plate of the header…spread out so that there is a sensor unit…above each gathering point”); and provide the numeric values for the set of crop parameters as input to the artificial neural network ([0189] “The inputs to the neural network include image patterns from the images taken by the image sensor units”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Schloesser to include apply image processing to determine numeric values for each crop parameter of the set of crop parameters based on the captured front-facing image data; and provide the numeric values for the set of crop parameters as input to the artificial neural network as taught by Wu so that “for harvesting, pairs of input images and desired output action can be used to train a neural network“ (Wu, [0191]).
Regarding Claim 11, Schloesser teaches the system of claim 9.  Schloesser does not teach wherein the electronic controller is configured to apply the artificial neural network by providing at least one front-facing camera image captured by the front-facing camera as input to the artificial neural network.  However, Wu teaches this limitation ([0189] “The inputs to the neural network include image patterns from the images taken by the image sensor units”, [0046] “individual intelligent image units…e.g. camera or smartphone-type electronics…image system…mounted on an agricultural machine or vehicle…include an image sensing element that is both forward looking and rearward looking in a single unit…to obtain both front and rear views”, [0093] “Forward…is in the direction of travel and encompass 180 degrees of view”).  However, Wu teaches this limitation
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Schloesser to include apply the artificial neural network by providing at least one front-facing camera image captured by the front-facing camera as input to the artificial neural network as taught by Wu so that “for harvesting, pairs of input images and desired output action can be used to train a neural network“ (Wu, [0191]).
Regarding Claim 13, Schloesser teaches the system of claim 8, wherein the electronic controller is configured to generate the control signals to operate the detasseler machine according to the determined set of machine operating parameters ([0075] “The processor controls the detasseler…and stores, analyzes, displays and/or transmits the information to a control center…in real time. The processor controls many basic functions…of the detasseler…includes automatic modes or manual operation”)  by adjusting at least one selected from a group consisting of a speed of a set of puller wheels of the detasseler machine and a height of a puller head of the detasseler machine ([0059] “The detasseling head…includes both the support linkage…and the toolbar…The toolbar support linkage…provides for adjusting the height of the entire toolbar…and includes sensors detecting the position of the head…for more precise and more efficient detasseling”).  
Claims 5, 7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schloesser et al. (US 20210289707 A1) in view of Wu et al. (US 20190150357 A1) in further view of Tippery et al. (US  20170251589 A1).
Regarding Claim 5, Schloesser teaches the method of claim 2.  Schloesser does not teach further comprising: capturing rear-facing image data by a rear-facing camera positioned on the detasseler machine with a field of view behind the detasseler machine as the detasseler machine operates in the crop field; and retraining the artificial neural network to correlate the adjusted machine operating parameters with the set of crop parameters provided as the input.  However, Wu teaches these limitations.

Wu teaches capturing rear-facing image data by a rear-facing camera positioned on the detasseler machine with a field of view behind the detasseler machine as the detasseler machine operates in the crop field ([0046] “individual intelligent image units…(e.g. camera or smartphone-type electronics)…image system…mounted on an agricultural machine or vehicle…include an image sensing element that is both forward looking and rearward looking in a single unit (to obtain both front and rear views, or selectable views with different magnification or resolution)”, [0093] “Forward…is in the direction of travel and encompass…degrees of view”, [0093] “rearward…is opposite the direction of travel and encompasses the other 180 degrees of view”) ; and retraining the artificial neural network to correlate the adjusted machine operating parameters with the set of crop parameters provided as the input ([0189] “the neural network using deep learning procedures of trial and error to adjust the different training parameters and architecture of the network....During field operation, the sensor images and other inputs are continuously fed to the trained neural network… conditions…generated by the neural network based on the inputs”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Schloesser to include capturing rear-facing image data by a rear-facing camera positioned on the detasseler machine with a field of view behind the detasseler machine as the detasseler machine operates in the crop field; and retraining the artificial neural network to correlate the adjusted machine operating parameters with the set of crop parameters provided as the input as taught by Wu so that the rear view image sensing units…capture image…of the residue left on the ground.
Schloesser further does not teach applying image processing to quantify a metric indicative of missed tassels left behind by the detasseler machine; adjusting one or more machine operating parameters output by the artificial neural network to cause the metric indicative of missed tassels to decrease.  However, Tippery teaches these limitations.

Tippery teaches applying image processing to quantify a metric indicative of missed tassels left behind by the detasseler machine ([0357] “vision systems may be implemented to determine whether all targeted plant tassels have been eliminated by the detasseling attachment”); adjusting one or more machine operating parameters output by the artificial neural network to cause the metric indicative of missed tassels to decrease ([0357] “If the vision systems observe tassels have been missed, the field engagement unit…may respond by re-activating the detasseling attachment”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Schloesser to include applying image processing to quantify a metric indicative of missed tassels left behind by the detasseler machine; adjusting one or more machine operating parameters output by the artificial neural network to cause the metric indicative of missed tassels to decrease as taught by Tippery in order to engage “one or more work tool assemblies…include one or more biomass collection attachments” to collect “tassels left in the field after corn has been harvested” (Tippery, [0376]).
Regarding Claim 7, Schloesser teaches the method of claim 1, wherein generating the control signals to operate the detasseler machine according to the determined set of machine operating parameters ([0075] “The processor controls the detasseler…and stores, analyzes, displays and/or transmits the information to a control center…in real time. The processor controls many basic functions…of the detasseler…includes automatic modes or manual operation”).  Schloesser does not teach includes adjusting at least one selected from a group consisting of a vehicle speed of the detasseler machine and a vehicle steering of the detasseler machine.  However, Tippery teaches this limitation ([0176] “the propulsion unit…e.g., increase or decrease speed…or the steering assembly…e.g., rotate the propulsion unit, [0355] “the one or more work tool assemblies…includes one or more detasseling attachments”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Schloesser to include adjusting at least one selected from a group consisting of a vehicle speed of the detasseler machine and a vehicle steering of the detasseler machine as taught by Tippery in order to “adjust the movement of the field engagement unit” to “re-position and/or engage one or more work tool assemblies” (Tippery, [0176]).
Regarding Claim 12, Schloesser teaches the system of claim 9. Schloesser does not teach further comprising a rear-facing camera positionable on the detasseler machine with a field of view behind the detasseler machine, and wherein the electronic controller is further configured to receive rear-facing image data from the rear-facing camera as the detasseler machine operates in the crop field; and retraining the artificial neural network to correlate the adjusted machine operating parameters with the set of crop parameters provided as the input.  However, Wu teaches these limitations.

Wu teaches a rear-facing camera positionable on the detasseler machine with a field of view behind the detasseler machine ([0046] “individual intelligent image units…(e.g. camera or smartphone-type electronics)…image system…mounted on an agricultural machine or vehicle…include an image sensing element that is both forward looking and rearward looking in a single unit (to obtain both front and rear views, or selectable views with different magnification or resolution)”, [0093] “Forward…is in the direction of travel and encompass…degrees of view”, [0093] “rearward…is opposite the direction of travel and encompasses the other 180 degrees of view”) ; and retraining the artificial neural network to correlate the adjusted machine operating parameters with the set of crop parameters provided as the input ([0189] “the neural network using deep learning procedures of trial and error to adjust the different training parameters and architecture of the network....During field operation, the sensor images and other inputs are continuously fed to the trained neural network… conditions…generated by the neural network based on the inputs”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Schloesser to include a rear-facing camera positionable on the detasseler machine with a field of view behind the detasseler machine, and wherein the electronic controller is further configured to receive rear-facing image data from the rear-facing camera as the detasseler machine operates in the crop field; and retraining the artificial neural network to correlate the adjusted machine operating parameters with the set of crop parameters provided as the input as taught by Wu so that the rear view image sensing units…capture image…of the residue left on the ground.
Schloesser further does not teach apply image processing to quantify a metric indicative of missed tassels left behind by the detasseler machine; adjust one or more machine operating parameters output by the artificial neural network to cause the metric indicative of missed tassels to decrease. However, Tippery teaches these limitations.

Tippery teaches apply image processing to quantify a metric indicative of missed tassels left behind by the detasseler machine ([0357] “vision systems may be implemented to determine whether all targeted plant tassels have been eliminated by the detasseling attachment”); adjust one or more machine operating parameters output by the artificial neural network to cause the metric indicative of missed tassels to decrease ([0357] “If the vision systems observe tassels have been missed, the field engagement unit…may respond by re-activating the detasseling attachment”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Schloesser to include apply image processing to quantify a metric indicative of missed tassels left behind by the detasseler machine; adjust one or more machine operating parameters output by the artificial neural network to cause the metric indicative of missed tassels to decrease as taught by Tippery in order to engage “one or more work tool assemblies…include one or more biomass collection attachments” to collect “tassels left in the field after corn has been harvested” (Tippery, [0376]).
Regarding Claim 14, Schloesser teaches the system of claim 8, wherein the electronic controller is configured to generate the control signals to operate the detasseler machine according to the determined set of machine operating parameters ([0075] “The processor controls the detasseler…and stores, analyzes, displays and/or transmits the information to a control center…in real time. The processor controls many basic functions…of the detasseler…includes automatic modes or manual operation”).  Schloesser does not teach by adjusting at least one selected from a group consisting of a vehicle speed of the detasseler machine and a vehicle steering of the detasseler machine. However, Tippery teaches this limitation ([0176] “the propulsion unit…e.g., increase or decrease speed…or the steering assembly…e.g., rotate the propulsion unit, [0355] “the one or more work tool assemblies…includes one or more detasseling attachments”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Schloesser to include adjusting at least one selected from a group consisting of a vehicle speed of the detasseler machine and a vehicle steering of the detasseler machine” as taught by Tippery in order to “adjust the movement of the field engagement unit” to “re-position and/or engage one or more work tool assemblies” (Tippery, [0176]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pilzweger et al. (US 20200288625 A1) discloses capturing rear-facing image data by a rear-facing camera positioned on the detasseler machine with a field of view behind the detasseler machine as the detasseler machine operates in the crop field ([0028] “a further image-capture device…is arranged on the rear part of the tractor… rear image-capture devices…are part of a track guidance system of the tractor“).
Ferren et al. (US 20210132621 A1) discloses applying the artificial neural network includes providing at least one front-facing camera image captured by the front-facing camera as input to the artificial neural network ([0018] “applying a trained neural network algorithm to the raw image data received from the camera of the sensor ”, [0017] “the sensor…senses the environment…surrounding the work vehicle…by using a camera to capture images of the environment in front of the work vehicle”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662       

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662